Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 9 line 1: “the resource cost” lacks antecedent basis.
b)  Claim 10 line 1: “the resource cost” lacks antecedent basis.
c)  Claim 19 line 1: “the resource cost” lacks antecedent basis.
d)  Claim 20 line 1: “the resource cost” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170251461 to Parkvall et al in view of U.S. Publication No. 20200336892 Khoshnevisan et al (support found in Provisional Application No. 62836572), and in further view of U.S. Publication No. 20210037502 to Tsai et al (support found in Provisional Application No. 62893231).
Referring to claim 1, Parkvall et al disclose in Figures 1-12 a method comprising:
Determining, by a UE device, one or more component carriers available to the UE device for at least one of transmitting or receiving data over a wireless network.  Section 0047:  UE determines which component carriers to receive data upon, or transmit data upon.  Refer to Sections 0035-0126.
Parkvall et al do not disclose transmitting, by the UE device to the wireless network, for each component carrier, an indication whether the component carrier supports at least one of transmitting or receiving data according to a multi-TRP communication protocol.  
Khoshnevisan et al disclose in Figures 1-10 and Sections 0046, 0050, 0062, and 0065 wherein UE signals, to BS, carrier aggregation capability information indicating a capability for performing multi-TRP concurrently on a plurality of component carriers.  Figure 4, step 408: UE 402/UE 120a signals carrier aggregation capability information to a TRP 404/BS 110a; the carrier aggregation capability information indicates a capability for performing multi-TRP concurrently on one or more component carriers (claimed “transmitting, by the UE device to the wireless network, for each component carrier, an indication whether the component carrier supports at least one of transmitting or receiving data according to a multi-TRP communication protocol”; since UE indicates capability for performing multi-TRP concurrently on one or more component carriers; UE can indicate the claimed “for each component carrier, an indication whether the component carrier supports at least one of transmitting or receiving data according to a multi-TRP communication protocol”).  Khoshnevisan et al also disclose in Sections 0046, 0050, 0062, and 0065 wherein UE can transmit data to BS and receive data from BS according to multi-TRP (claimed “at least one of transmitting or receiving data according to a multi-TRP communication protocol”).  Refer also to Sections 0029-0117.  Also, Tsai et al disclose in Section 0061 wherein a UE can support multi-TRP for only one component carrier, and RRC configurations per component carrier can indicate support for multi-TRP (claimed “for each component carrier, an indication whether the component carrier supports at least one of transmitting or receiving data according to a multi-TRP communication protocol”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … transmitting, by the UE device to the wireless network, for each component carrier, an indication whether the component carrier supports at least one of transmitting or receiving data according to a multi-TRP communication protocol.  One would have been motivated to do so so that the wireless network will be informed by UE of which component carrier supports multi-TRP protocol to facilitate data communication between UE and wireless network according to multi-TRP.
Referring to claim 11, Parkvall et al disclose in Figures 1-12 a UE device comprising:
One or more processors (Figure 12, processor 1204).
Memory (Figure 12, memory 1205; memory 1205 stores instruction to be executed by processor 1204 of UE to perform UE functions) storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Determining, by the UE device, one or more component carriers available to the UE device for at least one of transmitting or receiving data over a wireless network.
Parkvall et al do not disclose transmitting, by the UE device to the wireless network, for each component carrier, an indication whether the component carrier supports at least one of transmitting or receiving data according to a multi-TRP communication protocol.  Refer to the rejection of claim 1.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170251461 to Parkvall et al in view of U.S. Publication No. 20200336892 Khoshnevisan et al in view of U.S. Publication No. 20210037502 to Tsai et al, and in further view of U.S. Publication No. 20210045142 to Joseph et al (support found in Provisional Application No. 62884067).
Parkvall et al do not disclose wherein according to the multi-TRP communication protocol, the UE device is configured to transmit a first instance of data to a first TRP of the wireless network, and transmit a second instance of data to a second TRP of the wireless network.
Joseph et al disclose in Sections 0054, 0058, 0060, 0065, 0076-0080, and 0104-0105 wherein according to multi-TRP, UE 115 transmits data to first TRP 605a on a first logical channel and UE transmits data to a second TRP 605b on a second logical channel.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein according to the multi-TRP communication protocol, the UE device is configured to transmit a first instance of data to a first TRP of the wireless network, and transmit a second instance of data to a second TRP of the wireless network.  One would have been motivated to do so that UE can transmit a copy of data to a first TRP and a second copy of data to a second TRP to ensure proper delivery of data. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170251461 to Parkvall et al in view of U.S. Publication No. 20200336892 Khoshnevisan et al in view of U.S. Publication No. 20210037502 to Tsai et al in view of U.S. Publication No. 20210045142 to Joseph et al, and in view of U.S. Publication No. 20210321355 to Gao et al.
Parkvall et al do not disclose wherein according to the multi-TRP communication protocol, the UE device is configured to receive a first instance of data from a first TRP of the wireless network, and receive a second instance of data from a second TRP of the wireless network.
Gao et al disclose in Sections 0030, 0081, 0087, and 0090 wherein in a multi-TRP system, UE 120 receives a first downlink signal received from the first TRP 130-1 and a second downlink signal received from the second TRP 130-2 (claimed “according to the multi-TRP communication protocol, the UE device is configured to receive a first … data from a first TRP of the wireless network, and receive a second … data from a second TRP of the wireless network”).  Gao et al do not closed the claimed “according to the multi-TRP communication protocol, the UE device is configured to receive a first instance of data from a first TRP of the wireless network, and receive a second instance of data from a second TRP of the wireless network”.  However, Joseph et al disclose in Sections 0054, 0058, 0060, 0065, 0076-0080, and 0104-0105 wherein according to multi-TRP, UE 115 transmits data to first TRP 605a on a first logical channel and UE transmits data to a second TRP 605b on a second logical channel.  By applying Joseph et al to Gao et al: UE of Gao et al can receive a first copy of a downlink signal from the first TRP and a second copy of the downlink signal from the second (claimed “according to the multi-TRP communication protocol, the UE device is configured to receive a first instance of data from a first TRP of the wireless network, and receive a second instance of data from a second TRP of the wireless network”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein according to the multi-TRP communication protocol, the UE device is configured to receive a first instance of data from a first TRP of the wireless network, and receive a second instance of data from a second TRP of the wireless network.  One would have been motivated to do so that UE can receive a copy of data from a first TRP and a second copy of data from a second TRP to ensure proper reception of data. 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170251461 to Parkvall et al in view of U.S. Publication No. 20200336892 Khoshnevisan et al in view of U.S. Publication No. 20210037502 to Tsai et al, and in further view of U.S. Publication No. 20160150572 to Quan et al.
Parkvall et al do not disclose wherein for each component carrier, the indication whether the component carrier supports at least one of transmitting or receiving data according to the multi-TRP communication protocol comprises: a first data item indicating whether the component carrier supports transmitting data according to the multi-TRP communication protocol, and a second data item indicating whether the component carrier supports receiving data according to the multi-TRP communication protocol.
Khoshnevisan et al disclose in Figures 1-10 and Sections 0046, 0050, 0062, and 0065 wherein UE signals, to BS, carrier aggregation capability information indicating a capability for performing multi-TRP concurrently on a plurality of component carriers.  Figure 4, step 408: UE 402/UE 120a signals carrier aggregation capability information to a TRP 404/BS 110a; the carrier aggregation capability information indicates a capability for performing multi-TRP concurrently on one or more component carriers (claimed “wherein for each component carrier, the indication whether the component carrier supports at least one of transmitting or receiving data according to the multi-TRP communication protocol comprises: … the component carrier supports transmitting data according to the multi-TRP communication protocol, and … the component carrier supports receiving data according to the multi-TRP communication protocol”; since UE indicates capability for performing multi-TRP concurrently on one or more component carriers; UE can indicate the claimed ““…the component carrier supports transmitting data according to the multi-TRP communication protocol, and … the component carrier supports receiving data according to the multi-TRP communication protocol”).  Khoshnevisan et al also disclose in Sections 0046, 0050, 0062, and 0065 wherein UE can transmit data to BS and receive data from BS according to multi-TRP (claimed “… the component carrier supports transmitting data according to the multi-TRP communication protocol, and … the component carrier supports receiving data according to the multi-TRP communication protocol”).  Refer also to Sections 0029-0117.  Also, Quan et al disclose in Sections 0008, 0046, 0084, 0117, 0223-0225, 0235-0238, 0254, 0296, and 0331 wherein UE sends capability information to BS indicating whether or not UE has the capability to transmit data to BS, and UE also sends capability information to BS indicating whether or not UE has the capability to receive data from BS (claimed “a first data item indicating whether the component carrier supports transmitting data …, and a second data item indicating whether the component carrier supports receiving data…”).  By combining Khoshnevisan et al and Quan et al: there can be a first information indicating whether or not UE can transmit data to BS according to multi-TRP and a second information indicating whether or not UE can receive data from BS according to multi-TRP (claimed “a first data item indicating whether the component carrier supports transmitting data according to the multi-TRP communication protocol, and a second data item indicating whether the component carrier supports receiving data according to the multi-TRP communication protocol”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein for each component carrier, the indication whether the component carrier supports at least one of transmitting or receiving data according to the multi-TRP communication protocol comprises: a first data item indicating whether the component carrier supports transmitting data according to the multi-TRP communication protocol, and a second data item indicating whether the component carrier supports receiving data according to the multi-TRP communication protocol.  One would have been motivated to do so to indicate to the network whether UE supports transmitting and receiving data according to multi-TRP, thereby facilitating data communication.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170251461 to Parkvall et al in view of U.S. Publication No. 20200336892 Khoshnevisan et al in view of U.S. Publication No. 20210037502 to Tsai et al in view of U.S. Publication No. 20110019693 to Fu et al, and in further view of U.S. Publication No. 20200351055 to Manolakos et al.
	Parkvall et al do not disclose wherein for each component carrier, the indication whether the component carrier supports at least one of transmitting or receiving data according to the multi-TRP comprises: a data item indicating a resource cost associated with transmitting data using the control channel according to the multi-TRP communication protocol.
Fu et al disclose in Section 0168 wherein a resource cost is associated with the transmission of data.  Manolakos et al disclose in Section 0041 wherein data in a multi-TRP system is transmitted on a control channel.  By applying Manolakos et al to Fu et al: a resource cost can be associated with transmitting data on a control channel in a multi-TRP system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein for each component carrier, the indication whether the component carrier supports at least one of transmitting or receiving data according to the multi-TRP comprises: a data item indicating a resource cost associated with transmitting data using the control channel according to the multi-TRP communication protocol.  One would have been motivated to do so to indicate the resource cost of transmitting data on a control channel in a multi-TRP system, thereby preventing overuse of resources.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170251461 to Parkvall et al in view of U.S. Publication No. 20200336892 Khoshnevisan et al in view of U.S. Publication No. 20210037502 to Tsai et al in view of U.S. Publication No. 20110019693 to Fu et al in view of U.S. Publication No. 20200351055 to Manolakos et al, and in further view of U.S. Patent No.  10761537 to Ready-Campbell et al.
	Parkvall et al do not disclose wherein the resource cost is an integer value.
	Ready-Campbell et al disclose in Column 25 lines 58-64 wherein a resource cost is an integer value.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the resource cost is an integer value.  One would have been motivated to do so since resource costs can be integer values.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170251461 to Parkvall et al in view of U.S. Publication No. 20200336892 Khoshnevisan et al in view of U.S. Publication No. 20210037502 to Tsai et al in view of U.S. Publication No. 20110019693 to Fu et al in view of U.S. Publication No. 20200351055 to Manolakos et al, and in further view of U.S. Patent No.  6519231 to Ding et al.
Parkvall et al do not disclose wherein the resource cost is a non-integer value.
Ding et al disclose in Column 4 line 56 to Column 12 line 42 wherein path costs, which are resource costs of a path, can be non-integer values.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the resource cost is a non-integer value.  One would have been motivated to do so since resource costs can be non-integer values.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20210377923 to Ge et al disclose in Figures 1-19 wherein UE indicates to BS a quantity of CCs on which UE supports multi-TRP.  Refer to Sections 0206-0492.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
October 14, 2022